 TRIANGLE TANNING CO.271Upon the entire record in this case, we find that the Petitioner'sobjections fail to raise substantial and materialissueswith respect toconduct affecting the"results-4-tke-election.Accordingly, we over-rule.all the Petitioner's objections.14As we find no merit in any of the Petitioner's objections, and asneither the Petitioner nor the Intervenor secured a majority of thevalid votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for Sears Roebuck Employees' Council (unaffiliated) or for SearsRoebuck Employees' Council, Local #1635, Retail Clerks Interna-tional Association, AFL-CIO, and that these labor organizations arenot the exclusive representatives of the employees of the Employer, inthe unit heretofore found appropriate.].u petitioner alleges that the Regional Director was handicapped in his investigation ofthe objectionsby. the factthat the employees had been intimidated,but that they would bewilling to testify underthe protectionof a subpena.The Boardhas consistently held,however,that a partyfiling objections is obligated to furnish evidence in support of its.charges, and that, unless such evidence is produced,the Regional Director is not requiredto further pursue his investigation of such objections.The Board is fully ableto protectagainst retaliatory action individuals who may aid it in its investigations.SeeHinoherManufacturing Company,106 NLRB 1314,and cases cited therein.Triangle Tanning Co.andAmalgamated Meat Cutters andButcher Workmen of North America and International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers-of America,AFL-CIO,jointly,'PetitionerLister Tanning Co.andAmalgamated Meat Cutters and ButcherWorkmen of North America and International Brotherhood,of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,jointly, Petitioner.Cases Nos. 13 RC-4.609 and;13-RC-4610. January 31,1956DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, and thereafter consolidated, a hearingwas held before Jewel G. Maher, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error and are.hereby affirmed .2Upon the entire record in these cases ,3 the Board finds:1 The AFL and CIO having merged, we are amending the identification of the petition-ing labor organizations'affiliation accordingly.9 Certain motions which the hearing officer referred to the Board are treated in para-graph numbered3, infra.8The requests for oral argument,made by the Intervenor and the Employers in theirbriefs, are hereby denied,as the record and briefs,in our opinion,adequately set forththe issues and positions of the parties.115 NLRB No. 46. 272DECISIONS OF, NATIONAL LABOR RELATIONS BOARD1.The Employers 4are engagedin commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof each of the Employers.'3.The Intervenor and the Employer in each case filed motions todismiss the petition therein on the ground of contract bar.6TheIntervenor executed its latest contract with each Employer coveringemployees involved herein on August 9, 1955.These contracts havea termination date of September 30, 1958.As the present petitionswerefiled on September 29, 1955, it is clear, under the Board's con-tract-bar rules, that they would be untimely, absent other factorsrendering the existing contracts inoperative as bars.The Petitionercontends that the contracts are no bar on the ground, among others,that the contracts contain union-security provisions which are illegalbecause of the Intervenor's noncompliance with the filing require-ments of the Act. To counter this contention, the Employers and theIntervenor argue that the contracts contain identical deferralclauseswhich defer the effectiveness of the union-security provisions untilthe Intervenor's achievement of compliance, and that, in any event,the deferralclauses areat best ambiguous, and extrinsic evidenceadduced at the hearing shows that the union-security provisions havenever been enforced by the parties.The Petitioner disputes thesecontentions.The Intervenor, which was certified in 1951 as bargaining represent-ative for the, employees of Triangle here involved, allowed its com-pliance to lapse on September 30, 1951.At no time since that date hasthe Intervenor renewed its status as a complying union. The provi-sions in question were first negotiated in substantially their presentform in the Intervenor's 1951 contract with Triangle, executed No-vember 30, 1951, and have been carried over in all subsequent contractsbetween the Intervenor and the Employers? The disputed deferralclause in each of the current contracts reads as follows:Section 7.The foregoing [union-security] provisions ... shallbecome effective immediately if permissible under the rules andregulations adopted by the National Labor Relations Board pur-suant to the Labor Management Relations Act as amended. If,however, an election is necessary, said provisions shall not become4Hereinafter sometimes referred to as Triangle and Lister5 The Intervenor, Triangle Tanning Co Employees' Association, was granted interven-tion on the basis of its current contracts with the Employers.6 Each Employer, as further ground for its motion, contends that the Petitioner's show-ing of interest is inadequate.This contention is without merit, as it is well settled thatthe adequacy of a petitioner's showing is administratively determined by the Board andnot open to collateral attack by the partiesMoreover, we are administrativelysatisfiedthat the Petitioner has made an adequate showing to support its petitions hereinI The Intervenor has bargained for the Lister employees here involved since 1952, whenLister was established TRIANGLETANNING CO.273effective until the receipt by the Company of a notice from theNational Labor Relations Board that the employees have dulysignified their desire for a "union shop" in accordance with theprovisions of the Labor Management Relations Act as amended.Although the above clause contains no express deferral conditionedupon the Intervenor's compliance, the Employers and the Intervenorcontend that such deferral may be inferred from the first sentence ofthe clause which conditions effectiveness of the union-security pro-visions upon their permissibility under the Act.However, we donot believe that the first sentence of the clause may be interpreted inisolation from the second.The first sentence states that the union-security provisions "shall become effectiveimmediatelyif permissi-ble."[Emphasis supplied.]Clearly, thislanguage,when read inconjunction with the second sentence of the above clause, relates onlyto the contingency that a union-authorization (UA) election may berequired by law to validate the union-security contracts.Nor do we believe that any ambiguity exists in the deferral clauseherein to warrant our looking to extrinsic evidence to determine theintent of the parties to the contracts. InSterling Faucet Company,108 NLRB 776, relied upon by the Intervenor and the Employers asprecedent for permitting resort to extrinsic evidence herein, the de-ferral clause stated, "This [union-security agreement] shall not beeffective if it is now prohibited by law, but in such case shall becomeeffective if and when such an Agreement shall later become lawful."There, where an express deferral conditioned upon validity was pro-vided, the Board, in view of the ambiguity of the union-securityclause, considered the deferral clause as at best ambiguous and lookedat extrinsic evidence to determine whether the clauses in questionviolated the Act.8.In the present proceedings, the only express deferral relates to thepossible requirement of a UA election, which requirement was elimi-nated in a 1951 amendment to the Act. Although the Intervenor, atthe date of its latest contracts and to the knowledge of the partiesthereto, was not and had not for 4 years been in compliance, the dis-puted deferral clauses make no mention of the Intervenor's disabilityas further reason for deferring the union-security agreements.Underthe circumstances, we conclude that the contracting parties' expressmention of one possible basis for deferral was intended to exclude anyreliance upon other bases not referred to but within the contemplationof the parties.For this reason, we shall not consider extrinsic evi-dence alleged to show the intent of the contracting parties to con-dition effectiveness upon the capacity of the Intervenor to executeSterling Faucet Company, supra,at 781.390609-56-vol. 115-19 274'DECISIONS OF' NATIONAL LABOR RELATIONS BOARDunion-security agreements. In the absenceof any ambiguity in thedeferral clauses asto thiselement oflegality, the principle of theSterling Faucetcase isclearly inapplicable herein."Accordingly,there havingbeen no deferralpending the Intervenor's achievementof compliance,and as such statushad not been achieved either at thetime the contractswere executedor when the petitionsherein werefiled, we find upon thisbasis alonethat the contracts do not bar theinstant proceedings.'°We find that a questionaffecting commerce exists concerning therepresentation of the employees of the Employers withinthe meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner filed its petitions seeking to representseparateunitsof production and maintenance employees at the plant of eachEmployer in Chicago, Illinois.However, at the hearing the Peti-tioner amended its request to a single unit of such employees employedby both Employers.The Intervenor and the Employers contendthat the separate units confined to employees of each Employer areappropriate.Triangle and Lister are subsidiaries of William Greiner Company."Triangleprocessesraw hides, green hides, pickled hides,and bluechrome splits into finished leather products.Listerprocesses, forthe most part, blue chrome splits.The raw materials are owned bythe parent company and processed and sold by Triangle and Lister.The management and control of the three companiesis inthe handsof a single family.E. B. and Jerome Weinstein are the presidentand secretary, respectively, of all three companies.Herbert Wein-stein isthe treasurer of Triangle and vice president of Lister, and hehas complete charge of the operations of both subsidiaries, includingthe formulation of labor relations policy and the negotiation of col-lective-bargaining agreements.The Triangle and Lister plants arebut 1 city block apart.The general office for bothsubsidiaries isat the Triangle plant where employment and payroll records arecompiled and kept.Although integration between the operations ofthe two plantsisminimal,the Triangle plant has the same workclassifications as the Lister plant, both Employers have employeesat a common warehouse, and on occasion there has been interchangeof employees between the plants for specific tasks.The Intervenor has bargained for a unit of the production andmaintenance employees involved herein at the Triangle plant sinceprior to its certification for such unit in 1951.As aforesaid, the In-1As,we have concluded that extrinsic evidence may not be resorted to herein, we finditunnecessary to pass upon the motions of the Intervenor and the Employers to strikecertain testimony of this nature10Carsbc Plastics Corp.,107 NLRB 7; see alsoSpecialtyWoodcraft,Inc.,-107NLRB1066CfNorthwest Magnesste Company,101 NLRB 8511 The employees of the parent company are in no way involved herein. AMERICAN RICE GROWERS COOPERATIVEASSOCIATION275tervenor has bargained for the Lister production and maintenance'employees involved herein since 1952 when Lister began operations.Since 1952, contract negotiations for the two plants have been con-ducted at the same time by the Intervenor and Herbert Weinstein forthe Employers, and although separate contracts for each Employerhave been executed pursuant to such negotiations, they have containeduniform provisions as to wages, hours, and other terms and conditionsof employment.Upon the foregoing, and the entire record in thesecases,we con-clude, in view of the close proximity of the two plants, the commonownership and control, the similarity of working conditions, the uni-fied control of labor relations, and especially the institution of jointbargaining in 1952, which was tantamount to the establishment of asingle unit for both plants, that the only appropriate unit herein com-prises the production and maintenance employees of both Triangleand Lister.'2We find that the following employees of the Employers constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act : 11All production and maintenance employees at the Employers' Chi-cago, Illinois, plants, including stationary engineers,14 but excludingoffice clerical and plant clerical employees, professional, sales and ad-ministrative employees and their assistants, watchmen, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]ss SeeAircraft Engine Service,Inc.,102 NLRB 1326;Syracuse Rendering Company;112NLRB 163.is The composition of the unitdescribedbelow is in substance the same as set forth -inthe existingcontractsand as stipulatedby the partiesherein.14 As the record shows that the night engineersmakewatchmanrounds aspart of theirduties, we shall,in accord with our definitionof guards, exclude themunder the watch-men category which theparties have agreed to exclude.SeeGeneral Shoe Corporation,113 NLRB 905.American Rice Growers Cooperative Association,BeaumontDivisionandInternational Union of United Brewery,Flour,Cereal,Soft Drink and Distillery Workers of America, AFL-CIO, Petitioner.Case No. 39-RC-955. January 31, 1956DECISION AND DIRECTION OF ELECTION.Upon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before C. L. Stephens, hearingofficer.The hearing officer's rulings made at the hearing are free -fromprejudicial error and are hereby affirmed.115 NLRB No. 49.